DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 2/8/2021 has been entered:  Claims 1, 3, 5 - 6, 8, and 12 - 13 remain pending in the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon (US 4,733,802) in view of Cope (US 4,960,407), Murphy (US 4,685,906), Tangri (US 2003/0208168 A1), and Raschkind (US 2,600,920).

Regarding claim 1, Sheldon teaches a device for administering fluid to the eye of a patient (Figs. 1 - 3; Col. 2, lines 38 - 41). Said device having an outer surface and being in the shape of a hollow truncated cone (Figs. 1 - 2, element 47) with a minor base (element 48) and a 
Sheldon does not teach the major base being shaped as an ovoid and having a non-coplanar perimeter suitable for surrounding the periocular area of the patient, said ovoid having a center and said major base having a maximum diameter comprised between 38 and 49 mm and a minimum diameter comprised between 26 and 34 mm. Furthermore, Sheldon does not teach the hole lying vertically on the maximum diameter of said major base at a distance from the center of the ovoid comprised between 2 and 6 mm, the device being in the form of two articles respectively suitable for application to a right or to a left eye, the outer surface characterized by markings for identifying which article is suitable for said application to the right and or to the left eye and the non-coplanar perimeter of the major base has, in the two median portions of the ovoid, concavities having different depths.
Regarding the shape of the major base, Sheldon teaches that the support structure could be made using different shapes (Col. 6, lines 15 - 22).
In the same field of endeavor, Cope teaches an instrument for the delivery of drops to the eye (Figs. 1 - 4; Col. 1, lines 44 - 59) which comprises an ovoid major base with a non-coplanar perimeter suitable for surrounding the periocular area of a patient and for matching a - Rd illustrate the base being non-coplanar; also see Col. 1, lines 53 - 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the major base of Sheldon to be ovoid and non-coplanar as taught by Cope. Doing so would predictably be suitable for matching the periocular area of the patient. Doing so would be obvious, both Sheldon (Col. 3, lines 10 - 12) and Cope recognize the importance of fitting the anatomy around the eye.
Sheldon and Cope still do not explicitly teach the relative dimensions of the major base or the hole lying vertically on the maximum diameter of said major base at a distance from the center of the ovoid comprised between 2 and 6 mm. However, Cope does teach having the tip housing lying vertically on the maximum diameter of said major base, off-set from the center of the ovoid (Figs. 1 and 3; elements 22, S, E2 and Ra; Col. 4, lines 37 - 40 indicate the posts and housing are off-set to a side of the device).
Regarding the exact dimensions as claimed, it would be obvious to a person of ordinary skill in the art at the effective filling date to place the housing hole at a distance from the center of the ovoid comprised between 2 and 6 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cope, nor the device of Sheldon used with the teachings of Cope, would operate differently with the claimed 
Sheldon and Cope still do not teach said major base having a maximum diameter comprised between 38 and 49 mm and a minimum diameter comprised between 26 and 34 mm, the device being in the form of two articles respectively suitable for application to a right or to a left eye, the outer surface characterized by markings for identifying which article is suitable for said application to the right and or to the left eye and the non-coplanar perimeter of the major base has, in the two median portions of the ovoid, concavities having different depths.
In the same field of endeavor, Murphy teaches a device for administering fluid to the center of an eye of a patient (Figs. 1 - 3; Abstract) comprising an ovoid base which conforms to the periocular area of a user (Col. 4, lines 1 - 4). Murphy further teaches a maximum diameter of 1 and 1/2 inches, or 38.1 mm, and a minimum diameter of 1 and 5/16 inches, or 33.3 mm (Col. 4, lines 4 - 9).

Sheldon, Cope, and Murphy still do not teach the device being in the form of two articles respectively suitable for application to a right or to a left eye, the outer surface characterized by markings for identifying which article is suitable for said application to the right and or to the left eye and the non-coplanar perimeter of the major base has, in the two median portions of the ovoid, concavities having different depths.
In addressing the same problem as the Applicant, the problem being matching the contours of the periocular region, Tangri teaches an eye washing apparatus which contacts the periocular region of a user (Fig. 1; Abstract). Tangri further teaches the contour of the left and right eyes being different, and that the device may be contoured to the right and left eye individually (i.e. in the form of two articles respectively suitable for application to a right or left eye; Paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheldon, Cope, and Murphy to be in the form of two articles respectively suitable for application to a right or to a left eye. Doing so would be advantageous in more precisely fitting the differing anatomies of the left and right eyes.

However, as previously stated, Tangri teaches contouring the base to the left and right eyes individually, and further, that doing so would be obvious to one of ordinary skill in the art (Paragraph 3). As such, it would be obvious to a person of ordinary skill in the art at the effective filling date to adjust the shape of the concavities to have different depths as claimed in order to fit the anatomy of the left and right eyes. Doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Lastly, the combination of Sheldon, Cope, Murphy, and Tangri still do not teach the outer surface characterized by markings for identifying which article is suitable for said application to the right and or to the left eye.
In the same field of endeavor, Raschkind teaches an eye drop set which comprises markings for identifying which article is suitable for application to the right or left eye (Fig. 6; Col. 2, lines 53 - 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheldon, Cope, Murphy, and Tangri when in the form of two articles, to comprise surface markings for identifying which article is suitable for said application to the right or to the left eye. Doing so would predictably allow for visual confirmation of which article is suitable for which eye.

Regarding claim 3, the combination of Sheldon, Cope, Murphy, Tangri, and Raschkind substantially disclose the claimed invention as indicated above. Cope further teaches the non-coplanar perimeter has two median portions in which said device is concave, and to elongated parts in which said device is convex (Fig. 1 shows the concave portions at Rd and Fig. 2, shows the convex portions at Ra and Rb).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the major base of Sheldon, Cope, Murphy, Tangri, and Raschkind to comprise two median portions which are concave, and two elongated parts which are convex. Doing so would predictably be suitable for matching the periocular area of the patient. Doing so would be obvious, both Sheldon (Col. 3, lines 10 - 12) and Cope recognize the importance of fitting the anatomy around the eye.

Regarding claim 5, Sheldon, Cope, Murphy, Tangri, and Raschkind substantially disclose the claimed invention as indicated above. Sheldon further teaches the dripper (i.e. nozzle; Fig. 1, element 43) temporarily fitted within the hosing (i.e. press-fitted; Col. 4, lines 21 - 24). Sheldon also teaches that it would be obvious to a person of ordinary skill in the art that “any other suitable, releasable securing means could be utilized to secure the nozzle and eye drop bottle, such as by threads” (Col. 4, lines 27 - 34), which would constitute semi-permanent housing.



Regarding claim 8, Sheldon, Cope, Murphy, Tangri, and Raschkind substantially disclose the claimed invention as indicated above.
Cope further teaches markings on the outer surface of the device for identifying the orientation for suitable application to the right or left eye (Figs. 2 and 3, element G; Col. 5, lines 36 - 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheldon, Cope, Murphy, Tangri, and Raschkind to further comprise the markings of Cope. Doing so would assist a user in properly orienting the device during use.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheldon, Cope, Murphy, and Tangri when in the form of two articles, to comprise surface markings for identifying which article is suitable for said application to the right or to the left eye. Doing so would predictably allow for visual confirmation of which article is suitable for which eye.

Regarding claim 12, Sheldon, Cope, Murphy, Tangri, and Raschkind substantially disclose the claimed invention as indicated above. They do not explicitly disclose the taught device 

Regarding claim 13, Sheldon, Cope, Murphy, Tangri, and Raschkind substantially disclose the claimed invention, particularly the invention as claimed in claim 1, as indicated above. Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Sheldon, Cope, Murphy, Tangri, and Raschkind teach a method for administering a fluid to an eye of a person in need comprising applying the device described in claim 1 to the eye of said person and administering the fluid through the device.

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection and 112(b) rejection previously set forth in the non-final office action mailed .
	
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
Applicant initially argues no prior art document unequivocally refers to dripping fluid onto the center of the eye.
Applicant appears to be arguing the intended use of the claimed invention. An intended use recitation must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the only differences not explicitly found in the prior art would be the precise dimensions of the device, which, as stated above, said dimensions appear to have been choses solely based on the location of the anatomical center of the eye, and the exact shape of the base, which is merely based on the anatomy of the eye.
Aiming for the center of the eye does not result in any new or unexpended results, nor would it change the fundamental function of the combination of references. Further, it is within ordinary skill in the art to merely change the shape of the device, particularly in view of Tangri which teaches contouring to fit the shape of each eye (Paragraph 3).
In addition, all the cited inventions pertain directly towards improving the accuracy of administering drops to the eye (e.g. Sheldon: Col. 2, lines 25 - 27 and Cope: Col. 2, lines 67 - 68).

In regards to Fig. 6 of Murphy, the reference was merely relied upon to teach an ovoid base to better fit the anatomy of the periocular area (Col. 4, lines 4 - 9 of Murphy).
Further, the tip dropper bottle would be perpendicular to the holding ring 12, and would not point straight down as Applicant has illustrated. Further, prior art is presumed to be operable. See MPEP 2121 (I).
 

    PNG
    media_image1.png
    458
    537
    media_image1.png
    Greyscale


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As previously stated, the prior art explicitly teaches all aspects of claim 1 except the precise dimensions as claimed and the precise shape of the base. Any remaining differences between Cope and the claimed invention were addressed by the other cited references of Sheldon, Murphy, Tangri, and Raschkind, and as stated above, such dimensions would be an obvious modification to one of ordinary skill in the art. As such, the Gardner case law is properly 
Thus, even though the prior art does not explicitly teach the exact dimensional range of a 2 - 6mm offset, and the concavities and convexities of the lower base, both of these aspects are obvious in view of the prior art as set for above, particularly as these limitations ultimately stem from fitting the anatomy of the eye and a desire to allow a user to successfully administer drops to their eye, which both of these motivations are found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heath et al. (US 1,244,498 A) teaches an analogous device with a non-coplanar base.
Taylor et al. (US 2,898,911 A) teaches an analogous device with an ovoid shaped base with an asymmetrically placed housing hole.
Mulholland (US 5,382,243 A) teaches an analogous device with a non-coplanar base and markings on the side.
Lee (US 2006/0282049 A1) teaches an analogous device which specifically references the center of the eye.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           

/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781